        Case: 3:19-cv-00723-jdp Document #: 60 Filed: 12/11/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 KEVIN OMAR HARPER,

                               Plaintiff,
        v.

 GARY BOUGHTON, JONATHAN BUSSIE,
 GEORGE G. REICHERT, LUCINDA BUCHANAN,
 LUCAS WEBER, KEVIN BOODRY, BRYAN GERRY,
                                                                         ORDER
 CHRISTOPHER OLSON, RANDY SCHNEIDER,
 JORDAN THOME-HOUGH, TARA WOODRUFF,
                                                                      19-cv-723-jdp
 GARRETT BARRY, SHARDA ANDERSON,
 BRITTANY WILLIAMS, RYAN WINWOOD,
 SHAYNE LLOYD, JEFFREY NGUYEN, TRAVIS
 KLEMM, CHRISTOPHER BORTZ, SUSAN NOVAK,
 ANGELA DODGE, and JOHN DOES
 CORRECTIONAL OFFICERS,

                               Defendants.


       Pro se plaintiff and prisoner Kevin Omar Harper is proceeding on claims that prison

staff at Columbia Correctional Institution disregarded his serious asthma condition, failed to

provide him medical treatment for his asthma, and used excessive force against him. His claims

are based on incidents that occurred while Harper was housed in the segregation unit at CCI

between November 15 to December 17, 2018. When I screened Harper’s complaint, I

permitted him to proceed against several Doe correctional officers because Harper did not know

the names of all the officers involved in the incidents. Harper has now filed a motion to amend

his complaint to add the names of the Doe defendants as follows:

             •   The Doe officers who denied Harper access to his asthma medication during the

                 second shift on November 28, 2018 are Brandon Kleist, Garrett Barry, Jarrett

                 Tierney, and Benjamin Manders.
         Case: 3:19-cv-00723-jdp Document #: 60 Filed: 12/11/20 Page 2 of 3




            •   The Doe officers who were involved in deploying pepper spray on November 28,

                2018 are Andrew Jezuit, James Moore, Chong Xiong, and Benjamin Manders.

            •   The Doe officers who denied Harper medical assistance during the third shift on

                November 28, 2018 are James Moore, Tara Woodruff, Elizabeth Easton, and

                Kelly Kutina.

            •   The Doe officers who denied Harper his asthma medication on December 2,

                2018 during the second shift are Andrew Wiersma, Garrett Barry, Christopher

                Terstriep, and Elizabeth Easton.

            •   The Does officers who denied Harper his asthma medication on December 18,

                2018 during the first shift are Joshua Bender, Jason Rhode, and Daniel Boswell.

The caption will be amended accordingly. Harper also filed a motion to compel defendants to

provide information about the Doe defendants, Dkt. 54, but he filed that motion prematurely,

and it is now moot in light of Harper’s motion to amend his complaint.

         Harper also has filed motion requesting information about the location of defendant

Tara Woodruff, and he asks the court to order the Marshal Service to take additional efforts

to locate her. Dkt. 59. I will deny the motion. The Marshal Service used reasonable effort to

locate and serve Woodruff, including by searching Google, two law enforcement databases,

Columbia County court records, and Columbia County human resources records, and by

contacting Woodruff’s former employer. Dkt. 53. The Marshal Service has been unable to

locate or serve Woodruff. Because Woodruff has not been served, I will dismiss Harper’s claims

against Woodruff at this time without prejudice. If Harper learns specific information about

Woodruff’s location or is able to arrange service on Woodruff himself, he should notify the

court.


                                               2
Case: 3:19-cv-00723-jdp Document #: 60 Filed: 12/11/20 Page 3 of 3




                                  ORDER

IT IS ORDERED that:

1. Plaintiff Kevin Omar Harper’s motion to compel, Dkt. 54, is DENIED as moot.

2. Plaintiff’s motion to amend his complaint, Dkt. 56, is GRANTED as set forth above.

3. The caption shall be amended to include as defendants Brandon Kleist, Jarrett
   Tierney, Benjamin Manders, Andrew Jezuit, James Moore, Chong Xiong, Elizabeth
   Easton, Kelly Kutina, Andrew Wiersma, Christopher Terstriep, Joshua Bender,
   Jason Rhode, and Daniel Boswell.

4. Plaintiff’s motion requesting that the court order the Marshal Service to take
   additional efforts to locate Tara Woodruff, Dkt. 59, is DENIED. Plaintiff’s claims
   against Woodruff are DISMISSED without prejudice.


   Entered December 11, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      3
